*1056Petitions for cer-tiorari before judgment to C. A. 2d Cir.; and
Appeals from D. C. S. D. N. Y.
Motion to expedite granted. Probable jurisdiction noted in Nos. 915, 917, and 921. Certiorari granted in Nos. 914, 916, 920, 1038, and 1057. Cases consolidated and a total of three hours allotted for oral argument. The bondholders and the New Haven trustee shall file their main briefs by February 26, 1970; and the briefs of Penn Central, the United States, the Interstate Commerce Commission, and the States of Connecticut and New York shall be filed by March 18, 1970.
Mr. Justice Marshall took no part in the consideration or decision of these matters.
*1057Reported below: Nos. 915, 917, and 921, 305 F. Supp. 1049. Nos. 914, 916, 920, 1038, and 1057, see 304 F. Supp. 793 and 1136.